Citation Nr: 1614699	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  14-04 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a right knee disability, claimed as secondary to service-connected left knee disability has been received.

2.  Whether new and material evidence to reopen a claim for service connection for a right thumb disability, claimed as secondary to service-connected left knee disability has been received.

3.  Whether new and material evidence to reopen a claim for service connection for a gastrointestinal disability, claimed as secondary to service-connected left knee disability has been received.

4.  Whether new and material evidence to reopen a claim for service connection for residuals of broken teeth, claimed as secondary to service-connected left knee disability has been received.




5.  Entitlement to service connection for a right knee disability, claimed as secondary to service-connected left knee disability.

6.  Entitlement to service connection for a right thumb disability, claimed as secondary to service-connected left knee disability.

7.  Entitlement to service connection for a gastrointestinal disability, claimed as secondary to service-connected left knee disability.

8.  Entitlement to service connection for residuals of broken teeth, claimed as secondary to service-connected left knee disability.

9.  Entitlement to a rating in excess of 30 percent for residuals of left total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran served on active duty from October 1974 to March 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO in North Little Rock, Arkansas inter alia, declined to reopen claims for service connection for right knee, right thumb, and gastrointestinal disabilities as well as residuals of broken teeth.  In May 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) characterizing the claims on de novo claims for service connection was issued in January 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in February 2014.. Jurisdiction of the Veteran's claims file has been transferred to the Waco RO, which certified the appeal to the Board..

In December 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

As regards characterization of the appeal, it is noted that the RO adjudicated the claims on appeal on a de novo basis.  See January 2014 SOC.  However, given prior, final denials of the claims (as explained in more detail, below), the Board  has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the previously denied claims.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen each claim has been received-and,  given the Board's favorable disposition of the request to reopen-the Veteran is not prejudiced by the Board's initial consideration of the new and material evidence question, and the Board has now characterized the appeal as encompassing the matters set forth on the title page.

Additionally,  the Board notes that a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim of service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse RO determination, the reopened dental disability claim is limited to the issue of entitlement to service connection for a residuals of broken teeth (dental trauma), claimed as secondary to service-connected left knee disability, for compensation purposes.  
This appeal is now being  processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision reopening the previously-denied claims for service connection, and addressing the merits claims for s service connection for right knee and right thumb disabilities, as well as residuals of broken teeth, is  set forth below.  The reopened claim for secondary service connection for gastrointestinal disability is addressed in the remand following the order; the remand also address the claim for  increased rating for left knee disability-for which the Veteran has completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran t when further action, on her part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  .  In a July 2006 rating decision, the RO denied service connection for a right thumb disability claimed as secondary to service-connected left knee disability; and declined to reopen the Veteran's service connection claims for right knee disability, gastrointestinal disability, and residuals of broken teeth, each claimed as secondary to service-connected left knee disability; the Veteran initiated timely appealed; however did not file a timely substantive appeal following a March 2008 SOC.

3.  In March 2009, the Veteran petitioned to reopen her service connection claims pertaining to right knee, right thumb, and gastrointestinal disabilities; as well as residuals of broken teeth, each  claimed as secondary to service-connected left knee disability.

4.  Evidence associated with the record since the July 2006 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's service connection claims.

5.  There is no objective evidence of any in-service right knee symptoms or credible evidence of continuity of such symptoms since service; the Veteran was first diagnosed with a right knee disability many years post service, and the only opinion to address the etiology of current right knee disability and the Veteran's military service or service-connected left knee disability.

6.  Pertinent to a claimed right thumb disability, the Veteran has been diagnosed with right thumb arthritis, and competent opinions addressing whether any such disability is etiologically related to the Veteran's service-connected left knee disability are, at least, in relative equipoise.

7.  The record does not reflect the Veteran had any in-service dental trauma, and she does not have a current dental disability for which service connection may be established for compensation purposes on any basis


CONCLUSIONS OF LAW

1.  The July 2006 rating decision in which the RO denied service connection for a right thumb disability claimed as secondary to service-connected left knee disability, and declined to reopen service connection claims for right knee disability, gastrointestinal disability, and residuals of broken teeth, each claimed as secondary to service-connected left knee disability, is final. 38 U.S.C.A. 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [2015]. 

2.  New and material evidence has been received to reopen the previously denied claims for service connection for right knee, right thumb, and gastrointestinal disabilities, and well as residuals of broken teeth/.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a right knee disability, claimed as secondary to service-connected left knee disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a right thumb disability, claimed as secondary to service-connected left knee disability, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

5.  The criteria for service connection for residuals of broken teeth for compensation purposes, claimed as secondary to service-connected left knee disability, are not met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2015); VAOGCPREC 5-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Requirements

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the Board's favorable disposition of the requests to reopen the claims for service connection for the disabilities at issue, as well as the claim for service connection for a right thumb disability on the merits, all notification and development action needed to fairly resolve these claims have been accomplished. 

As regards the remaining claims herein decided, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In  a July 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2010 RO rating decision reflects the initial adjudication of the claims after issuance of this letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA treatment records, private treatment records, and the reports of June 2010 VA examinations to determine the etiology of the Veteran's right knee disability, right thumb disability, and residuals of broken teeth.  Also of record and considered in connection with the appeal is the transcript of the 2015 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required. 

As for the Veteran's Board hearing, the Board notes that he was afforded full opportunity to set forth his contentions during the hearing before the undersigned. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   In the case, the Board finds that there has been substantial compliance with the duties discussed in Bryant, and that the hearing was legally sufficient 

Here, during the hearing, the undersigned enumerated the issues then on appeal. Also, information was solicited regarding the onset and continuity of, and treatment for, the various disabilities under consideration.  Not only were these issues explained . . . in terms of the scope of the claims for benefits, but "the outstanding issues material to substantiating the claims" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  The hearing discussion did not reveal the existence of pertinent, outstanding evidence to be submitted or obtained.  Notably, moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of these claims.  Any such error is deemed harmless and does not preclude appellate consideration of either of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. at  537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Requests to Reopen Previously Denied Claims

Under legal authority in effect in currently and at the time of the prior denial of each claim , service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As discussed below, prior claims for service connection for a right knee disability, a right thumb disability, a gastrointestinal disability; as well as residuals of broken teeth, all claimed as secondary to service-connected left knee disability were considered and denied. 

The Veteran filed her initial claim for service connection for residuals of broken teeth as secondary to service connected left knee disability in January 1999.  She indicated that her left knee gave out, causing her to fall and subsequently breaking her teeth.  The RO denied such claim in an April 1999 rating decision, because the evidence then of record did not document a dental disability that was secondary to the service-connected left knee disability.  The Veteran filed an NOD in July 1999 and the RO issued an SOC in June 2000.  However, the Veteran did not file a substantive appeal.  
In March 2000, the Veteran filed a claim for service connection for a right knee disability and a gastrointestinal disability, both claimed as secondary to her service-connected left knee disability.  The RO denied the claims in an August 2000 rating decision because the evidence did not show right knee and gastrointestinal disabilities that were related to the service-connected left knee disability.  Although  notified of the denial and of her appellate rights in an August 2000 letter, the Veteran did not initiate an appeal.  

In August 2005, the Veteran filed an initial claim for service connection for a right thumb disability as secondary to service-connected left knee disability; as well as claims to reopen service connection claims for right knee disability, gastrointestinal disability, and residuals of broken teeth all claimed as secondary to service-connected left knee disability.  

In a July 2006 rating decision, the RO denied the service connection claim for right thumb disability because the evidence did not show a right thumb disability that is related to the service-connected left knee disability.  The RO also denied reopening the service connection claims for right knee disability, gastrointestinal disability, and residuals of broken teeth as the Veteran had not presented new and material evidence.  The Veteran filed an NOD in May 2007, and the RO issued an SOC in March 2008.  The Board notes, however, the Veteran did not file a timely substantive appeal.  As such, the July 2006 rating decision is final.  See 38 C.F.R. § 3.156(b), (c).  The RO's July 2006 decision is final with respect to these issues as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen her previously denied claims for service connection in March 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Notwithstanding the provisions of 38 C.F.R. § 3.156(a) any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on the merits, regardless of the requirement that the claimant first present "new and material" evidence.  38 C.F.R. § 3.156 (c).  Such records covered under 38 C.F.R. § 3.156(c) include, but are not limited to, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  38 C.F.R. § 3.156 (c)(1)(ii).  In the instant case, the Board observes no additional service records have been received.  As such, new and material evidence must still be submitted to reopen these claims. 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new. This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3   (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In March 2009, the Veteran petitioned to reopen her service connection claims pertaining to a right knee disability, a right thumb disability, a gastrointestinal disability; as well residuals from broken teeth, all claimed as secondary to service-connected left knee disability.

Among the pertinent evidence added to the claims file since July 2006 rating decision are additional VA treatment records, May 2008 private treatment records from Dr. S.B.F., as well as various statements from the Veteran.  Significantly, treatment record include notations that that the Veteran's left knee disability causes her to fall which subsequently caused right knee and right thumb disabilities and broken teeth.  Additionally, such records and the Veteran suggest that medications taken for her service-connected left knee disability has aggravated her gastrointestinal disability. 

The Board finds that the above-described evidence provides a basis for reopening the claims.  The Board determines that the evidence is "new" in that it was not before agency decision makers at the time of the July 2006 final denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of etiology of the disabilities; specifically, whether the Veteran's current disabilities may be related to her service-connected left knee disability.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claims for service connection claimed as secondary to service-connected left knee disability (i.e., a current disability related to service-connected left knee), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claims.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening  each of the previously-denied service connection claims are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection  for Right Knee and Right Thumb Disabilities

In light of the reopening  of the service connection claims, the Board now turns to the matter of whether service connection for such disabilities are warranted on the merits.  The Veteran contends that her right knee and right thumb disabilities result from her service-connected left knee disability.  Specifically, she alleges that the instability associated with her service-connected left knee disability caused her to fall and she injured her right thumb.  Further, she indicates that she developed a right knee disability because of overcompensating for the service-connected left knee disability.  See March 2009 statement; and s November 2015 Board hearing transcript, pages 5-6.

Service connection may be established for disability resulting from injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

At the outset, the Board notes that, although in adjudicating each service  connection claim, the RO considered direct (primary) and secondary theories of entitlement, there is actually no evidence or allegation that any of the claimed disabilities had its onset during, or is otherwise medically-related to service.  The service treatment records are negative for any complaint, finding or diagnoses related to any of the claimed disorders during service.  On March 1975 separation examination, the Veteran's left knee disability was documented, however the right lower and bilateral upper extremities were found to be normal.  Therefore, no right knee or right thumb disorder was shown, or is alleged, to have occurred, during service.  

Moreover, as indicated below, there is no documented evidence of a right knee or right thumb disorder for more than 20 years after service-a factor that would tend to weigh against a claim for direct service connection-if, in fact, a relationship to service was being asserted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, however, in connection with the claims, the Veteran has only asserted that her disabilities are secondary to her service-connected left knee disability.  Given the complete absence of evidence or allegation that her disabilities are service related, any further discussion or development on the question of direct service connection is unnecessary, and the Board will limit the remaining discussion to secondary service connection.

VA treatment records dated from October 1996 to December 2013 document ongoing treatment for a right knee disability, to include history of right knee replacement.  X-ray findings reveal degenerative changes of the metacarpal phalangeal thumb joint.

During a June 14, 2010 VA stomach examination,  the Veteran reported that she was working trying to lift a box when her left knee gave way and caused her to drop the box on her right thumb.  She indicated that when it rains her thumb hurts.  She indicated that she has not had any treatment pertaining to her right thumb.  X-ray revealed right thumb arthritis.  The examiner noted that the right thumb was not injured as a result of a fall, but rather a box fell on her hand and thumb.  He opined that it was less likely than not that her right thumb condition was secondary to the left knee condition.

During a June 16, 2010 VA orthopedic examination,, the Veteran again reported that she injured her thumb when her left knee gave out.  She also reported that her right knee swells and locks but does not give out.  She indicated that her right knee disability was related to her service-connected left knee disability.  The examiner reviewed the Veteran's file and opined that the Veteran's' current right knee arthritis is due to her weight, as well as normal aging process.  Thus it was less likely than not that the right knee was related to, caused by, or aggravated by her service-connected left knee disability.  He further indicated that there was no evidence in the record to suggest that the service-connected left knee disability aggravates her current right knee disability.  Indeed, the examiner noted that both of the Veteran's legs have had weakness and that therapy was only partially successful.  Relevant to the right thumb, the examiner indicated that the Veteran's right thumb arthritis is as likely as not related to the left knee disability because her left knee gave out causing her to fall and subsequently injuring her right thumb.


A. Right knee

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for secondary service connection for right knee disability must be denied.

The Board notes that there is no competent evidence or opinion to even suggest that the Veteran's right knee disability is in any way medically-related to the Veteran's service-connected left knee disability.  In fact, the only medical opinion to address the etiology of the Veteran's right knee disability-that of the June 2010 VA examiner-does not support the claim.  As indicated, the June 2010 VA examiner attributed the right knee disability to the Veteran's weight, as well as the aging process.  As such, the only competent opinion to address the etiology of current right knee disability weighs against the claim.

Significantly, neither the Veteran nor her representative has presented or identified any medical evidence or opinion that actually supports the claim-i.e., one that even suggests that there exists a medical relationship between a right knee disability and service-connected left knee disability, as alleged.  Furthermore, as regards to any direct assertions by the Veteran and/or her representative as to the etiology of a right knee disability, the Board finds that such assertions provide no basis for allowance of the claim. 

The Veteran, as a layperson, is certainly competent to report matters within her personal knowledge, such as the occurrence of an injury, or her own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  However, a lay person without appropriate medical training and experience simply is not competent to opine on more complex medical questions. See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Here, the matters of diagnosis and medical etiology of the disability at issue are complex matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that service connection for a right knee disability, claimed as secondary to service-connected left knee disability, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Right thumb

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a right thumb disability  secondary to the Veteran's service-connected left knee disability is warranted.

On the question of current disability, the report of the June 2010 examination shows right thumb degenerative changes.  Thus, resolution of this matter turns on the question is whether the diagnosed disability affecting the right thumb is proximately due to or the result of the Veteran's service-connected left knee disability.  The record includes opposing medical opinions on this point.

The physician who performed the gastrointestinal examination on June 14, 2010, provided an opinion that the Veteran's right thumb was not a result of the service-connected left knee, as a box fell on her right thumb.
By contrast, the  physician who examined the Veteran's right hand on  June 16, 2010  provided an opinion that the right thumb was at least as likely as not related to the service-connected left knee disability, because the left knee gave out, causing the Veteran to fall to which she subsequently injured her right thumb.

Notably, both the positive and negative opinions were rendered by competent medical professionals, and appear to have been based on consideration of the Veteran's documented medical history and applicable medical principles. Significantly, the Board finds no reason to question the credentials and experience of either VA examiner who provided the June 2010 opinions.  In essence, the Board finds no adequate basis to reject either competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Hence, both opinions have been assigned relatively equal probative weight by the Board.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

In a claim for VA benefits, an appellant need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the claimant prevails.  Id.   

Given the totality of the evidence in this case, to include the medical opinion evidence discussed above, and with resolution of all reasonable doubt in the Veteran's favor on the medical nexus question, the Board finds that service connection for diagnosed right thumb arthritis, on a secondary basis, is warranted. 

IV.  Service connection for residuals of broken teeth

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease will be considered solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(a). Service connection for compensation purposes is not available for a dental condition other than for injuries sustained as a result of dental trauma. 

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(a), (b).

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for loss of a tooth, the veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c). 

The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97. 

In this case, a thorough review of the Veteran's service treatment records do not demonstrate any in-service dental trauma.  Further, no dental impairment appears to have been noted on her March 1975 separation examination.  

As previously discussed, the Veteran contends that she has  broken teeth  related to her service-connected left knee disability.  She has alleged that her left knee gave out and she fell and subsequently broke two teeth.  

As noted, as a general rule, service connection may be established for a disability that has been caused or aggravated by an already service-connected disability.  See 38 C.F.R. § 3.310(a).  A June 2010 VA dental examination report documents the Veteran has caries and tooth loss.  The examiner stated that the Veteran has poor oral hygiene and heavy plaque was detected during the examination.  The examiner noted that, although it is likely that teeth can fracture due to falling, it was her professional opinion that the Veteran's teeth have fractured due to dental caries.  

The Board notes that the June 2010 VA examiner did not expressly address the issue of secondary service connection on the basis of  aggravation.  Here, however, such omission in no way prejudices the Veteran.   Under current law, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150. Compensation is available for loss of teeth if such loss is due to the loss of substance of body of the maxilla or mandible, but only if such bone loss is due to trauma or disease (such as osteomyelitis), and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id; Note to Diagnostic Code 9913.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Here, the record reflects the Veteran's fractured teeth are due to a disease process precipitated by poor oral hygiene, not trauma, as alleged.  The June 2010 VA examiner  also found that the Veteran did not have loss of substance of body of the maxilla or mandible.  Moreover, the examiner found that the masticatory surfaces could be replaced by a suitable prosthesis.  Therefore, the Board must find that the record does not reflect the Veteran has a current dental disability for which service connection may be established for compensation purposes.

Given the above,   the Board finds that the claim of service connection residuals of broken teeth, as secondary to service-connected left knee disability, must be denied.


ORDER

As new and material evidence has been received to reopen the service connection claims for right knee disability, right thumb disability, gastrointestinal disability, and residuals of broken teeth, to this limited extent, the appeal as to each matter is granted.

Service connection for right knee disability, claimed as secondary to service-connected left knee disability, is denied.

Service connection for right thumb disability, claimed as secondary to service-connected left knee disability, is granted.

Service connection for residuals of broken teeth, claimed as secondary to service-connected left knee disability, is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted. As previously discussed, with regard to her gastrointestinal disability, the Veteran indicated that the medication she takes for her left knee has caused or aggravated her gastrointestinal disability.  

During a June 14, 2010 VA examination, the examiner indicated as the gastrointestinal disability was diagnosed prior to the Veteran's left knee surgery, it was less likely that the left knee disability caused her current gastrointestinal disability.  While the VA examiner addressed whether a causal relationship exists between the Veteran's gastrointestinal disability and her service-connected left knee, the examiner did not explicitly address whether the Veteran's gastrointestinal disability is or has been aggravated (worsened beyond natural progression) by her left knee.  See Allen, 7 Vet. App. at 448 (an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation).    Notably, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Because the medical opinion of record fails to adequately address the issue of secondary service connection, a new VA examination and opinion by an appropriate physician-based on a full consideration of the Veteran's documented history and assertions-and review of the record and supported by complete, clearly- stated rationale, is needed to fairly resolve the Veteran's remaining claim on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Prior to obtaining the medical opinion, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are from the VA Medical Center (VAMC) in Little Rock, dated to May 22, 2014.  On remand, the AOJ should obtain any additional records of any relevant VA treatment he may have undergone since that time in order to ensure that the Veteran's claim is adjudicated based on an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

As a final matter,  the Board notes that, in an August 2015 rating decision, the AOJ, inter alia, continued a 30 percent rating for the Veteran's service-connected left knee disability.  In November 2015, the Veteran filed an NOD with this decision. 

The AOJ has not yet issued an SOC with respect to the increased rating claim-the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). Consequently, this matter must be remanded to the AOJ for the issuance of an SOC. Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and her representative an SOC addressing the claim for a higher rating for left knee disability, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue.

The Veteran and her representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here,  with respect to the claim referenced above, within 60 days of the issuance of the SOC, or the remainder. of the one-year period following notice of the denial, whichever is longer. 

2.  Obtain from the Little Rock VAMC (and any associated facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish authorization to obtain, records related to private (non-VA) treatment or diagnosis of gastrointestinal disability that are not already associated with the claims file.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination relevant to her gastrointestinal disability by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, , and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all  gastrointestinal disability(ies) currently present, or present at any point shortly before or at the time of the filing of the current claim, or during the pendency of the claim  (even if  currently asymptomatic or resolved).  

Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused, OR (b) is or has been aggravated (worsened beyond the natural progression) by her service-connected left knee disability, to include medications taken for such disability. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s)  since the last adjudication of the claim) and legal authority.
 
9.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


